Exhibit 10.19

AMENDMENT NUMBER SIX

to the

MASTER REPURCHASE AGREEMENT (SECURITIES)

dated as of January 31, 2006

among

WACHOVIA INVESTMENT HOLDINGS, LLC,

ECC CAPITAL CORPORATION

and

ECR INVESTMENT CORP.

AMENDMENT NUMBER SIX (“Amendment Number Four”), dated as of June 5, 2006 (the
“Effective Date”), by and among Wachovia Investment Holdings, LLC, as buyer (the
“Buyer”), ECC Capital Corporation (“ECC”), as guarantor (the “Guarantor”), and
ECR Investment Corp. (“ECR”), as seller (the “Seller”), to the Master Repurchase
Agreement (Securities), dated as of January 31, 2006, by and among the Buyer,
the Guarantor and the Seller (the “Master Repurchase Agreement”).

RECITALS

WHEREAS, the Buyer, the Guarantor and the Seller have agreed to amend the Master
Repurchase Agreement, pursuant to the term and conditions set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Master Repurchase Agreement.

SECTION 2. Amendments. (a) Effective as of the Effective Date, Section 27 of the
Master Repurchase Agreement is hereby amended by deleting the section in its
entirety and replacing it with the following:

27. TERMINATION

This Agreement shall remain in effect until the earliest of (i) June 6, 2006,
(ii) at Buyer’s option upon the occurrence of an Event of Default, or (iii) in
the event that the parties hereto are unable to negotiate a Delinquency and Loss
Trigger with respect to the initial Transaction, exercising good faith, by
June 6, 2006 (such date, the “Termination Date”). However, no such termination
shall affect the Seller’s outstanding obligations to Buyer at the time of such
termination. The Seller’s obligations to indemnify Buyer pursuant to this
Agreement shall survive the termination hereof.

SECTION 3. Conditions Precedent. This Amendment Number Six shall become
effective on the date on which the Buyer shall have received the following:

(a) this Amendment Number Six, executed and delivered by duly authorized
officers of each of the Seller, the Guarantor and the Buyer; and



--------------------------------------------------------------------------------

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations. In order to induce the Buyer to execute and deliver
this Amendment Number Six, each of Seller and Guarantor hereby represents and
warrants to the Buyer that (i) no Default or Event of Default has occurred prior
to the date hereof and is continuing on the date hereof and (ii) as of the date
hereof, after giving effect to this Amendment Number Six, each of Seller and
Guarantor is in full compliance with all of the representations and warranties,
covenants and any other terms and conditions of the Program Documents. In
addition, each of Seller and Guarantor hereby represents that no event has
occurred that constitutes or should reasonably be expected to constitute a
Material Adverse Change.

SECTION 5. Governing Law. THIS AMENDMENT NUMBER SIX SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.

SECTION 6. Counterparts. This Amendment Number Six may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. Limited Effect. Except as amended hereby, the Master Repurchase
Agreement and the other Program Documents shall continue in full force and
effect in accordance with their respective terms. Reference to this Amendment
Number Six need not be made in the Master Repurchase Agreement, any other
Program Document or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Master Repurchase Agreement or any other
Program Document, any reference in any of such items to the Master Repurchase
Agreement or any other Program Document, as applicable, being sufficient to
refer to the Master Repurchase Agreement or such other Program Document, as
applicable, as amended hereby.

SECTION 8. Expenses. Seller shall promptly reimburse Buyer for all out-of-pocket
costs and expenses of Buyer in connection with the preparation, execution and
delivery of this Amendment Number Six (including, without limitation, the fees
and expenses of counsel for Buyer).

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Seller, the Guarantor and the Buyer have caused
this Amendment Number Six to be executed and delivered by their duly authorized
officers as of the day and year first above written.

 

ECC CAPITAL CORPORATION, as

Guarantor

By:  

/s/ Roque Santi

Name:   Roque Santi Title:   EVP and Chief Financial Officer ECR INVESTMENT
CORP., as Seller By:  

/s/ Roque Santi

Name:   Roque Santi Title:   EVP and Chief Financial Officer

WACHOVIA INVESTMENT HOLDINGS,

LLC, as Buyer and Agent, as applicable

By:  

/s/ Justin Zakocs

Name:   Justin Zakocs Title:   Vice President

Amendment Six to Master Repurchase Agreement (Securities)

Wachovia/Encore